Citation Nr: 1633173	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  14-18 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss.

The Veteran testified at a November 2014 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified during his November 2014 Board hearing that he was exposed to loud noises on the rifle range during service and first noticed his hearing problems during service.  He stated that he was first diagnosed with hearing loss due to noise exposure in 1973 and that his work after service did not involve exposure to loud noises.  On remand, the VA examiner should consider the Veteran's report of first experiencing hearing loss after being exposed to loud noises on the rifle range during service and being diagnosed with hearing loss due to noise exposure in 1973.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on a Veteran's report of in-service injury and instead relied on the absence of evidence in a Veteran's service medical records to provide a negative opinion).



Accordingly, the case is REMANDED for the following action:

1. The RO should obtain an addendum medical opinion. The claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner. The VA examiner should note such review in the examination report. If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another if it is not found to be necessary. 

The examiner should opine as to whether the Veteran's bilateral hearing loss is at least as likely as not caused or aggravated by noise exposure during service.  The examiner must consider the Veteran's reports of hearing loss during and shortly after service.  

The VA examiner should comment on the validity and significance of:  the November 1970 audiogram results,  the lack of audiogram results for the 3000 Hz range on the Veteran's October 1968 entrance examination, and the October and December 2013 VA examination reports. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be given for all opinions and conclusions rendered. The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and compliance with the requested action has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


